Citation Nr: 1808076	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-25 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic disorder (PTSD) 
  
2. Entitlement to a compensable rating for acne.  

3. Entitlement to an initial rating in excess of 10 percent from June 27, 2011 to November 28, 2016, and in excess of 30 percent after January 1, 2018 for a right knee disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from August 1976 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied a compensable rating for acne, as well as denied service connection for PTSD, and TDIU. Also on appeal is rating decision from December 2012, which granted service connection for right knee condition and assigned a 10 percent rating.  

While the claim was pending before the Board, the Veteran underwent a right knee replacement surgery on November 29, 2016.  As a result, the Veteran received a disability rating of 100 percent from November 29, 2016 to December 31, 2017 and a 30 percent disability rating thereafter. 

In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating.  As such, a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue before the Board, with respect to the disability rating for the Veteran's right knee, is the time period where a 100 percent disability rating was not assigned. 
The Veteran testified before the undersigned in November 2016 and transcript of the hearing is of record. 

The issues of entitlement for service connection for an acquired psychiatric disability, entitlement for increase rating for right knee disability, and entitlement for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has superficial acne, which affects less than 40 percent of the face and neck. 


CONCLUSION OF LAW

The criteria for a compensable rating for acne have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Codes (DCs) 7800- 7828 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  The Veteran was provided a VA examination in December 2011; as discussed in greater details below, the Board finds this examination adequate upon which to adjudicate the merits of this appeal.

II. Increase Rating

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  In the Rating Schedule, diagnostic codes (DC) are assigned to specific disabilities.  These DCs designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  

The Veteran is current assigned a noncompensable rating under DC 7828-7800.  He contends that he is entitled to a higher rating. 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2017). When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits. Id. 

Under DC 7828, a zero percent rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent. A 10 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck or deep acne other than on the face and neck. A maximum 30 percent rating is assigned under DC 7828 for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck. Id.

In addition, under DC 7800, a 10 percent rating is assigned for scars of the head, face, or neck with 1 characteristic of disfigurement.  A 30 percent rating is assigned for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with 2 or 3 characteristics of disfigurement.  A 50 percent rating is assigned for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with 4 or 5 characteristics of disfigurement. A maximum 80 percent rating is assigned under DC 7800 for scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of 3 or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or with 6 or more characteristics of disfigurement. Id. 

Here, the Board finds that the medical evidence of record does not support a compensable rating for acne.  That is, the December 2011 VA examination reflects that the Veteran has superficial acne, which affects less than 40 percent. While the exam shows that other parts of the Veteran's body was affected, the acne was characterized as superficial not deep.  During the hearing, the Veteran has testified that his condition has gotten better since the year he filed his claim in December 2011.   See hearing transcript at 7.  Notably, the December 2011 VA examination occurred around the time the Veteran described his symptoms being worse.  Based on this evidence, the Board finds Veteran's impairment does not nearly approximate a 10 percent rating under DC 7828.  

Furthermore, Veteran does not contend nor does the December 2011 VA examination reflect that the Veteran's acne resulted in scars.  For this reason, the Board finds that a compensable rating under DC 7800 is not warranted. 

In summary, the Board has considered the Veteran's lay statement regarding the impact of the acne on his face.  However, the medical evidence of record does not establish a level of impairment that nearly approximates a compensable rating under DC 7828-7800 based on the findings that the acne is superficial and has not resulted in scars with disfigurement.


ORDER

A compensable rating for acne is denied. 


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claim.  

A. PTSD

The Veteran contends that he was assaulted while he was in the military, which resulted in his PTSD.  Review of the record shows that the Veteran was not provided a VA examination.  The VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c) (4) (2017).  For this reason, a remand for an examination is warranted.  

B. Right Knee

The Veteran is seeking a higher rating for his right knee disability.  During the hearing in November 2016, the Veteran testified that his right knee disability has worsened since his last examination in June 2014. See hearing transcript at 11.  Furthermore, since the hearing, the Veteran has undergone total knee replacement surgery.  Considering this, the Board finds that the most recent VA examination from June 2014 does not depict an accurate picture of the severity of the Veteran's knee disability. 

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  This duty to assist includes providing a thorough and contemporaneous medical examination. Green v. Derwinski, 1 Vet. App. 121, 124  (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Based on the foregoing, a remand is necessary to obtain another VA examination. 

C. TDIU

As the issue of entitlement to a TDIU is intertwined with the service connection claim in appellate status, it must also be remanded. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).  
 
Accordingly, the case is REMANDED for the following action:

1. Update VA medical records.

2. After completing directives #1, schedule the Veteran for a VA psychiatric examination with an appropriate examiner.

The Veteran's claims file must be made available to the examiner for review in connection with the examination.  The examiner must take a complete history from the Veteran.  All indicated tests and studies should be completed.

Following the completion of the examination, the examiner should provide an opinion answering the following question:

Is the Veteran's acquired psychiatric disorder at least as likely as not (50 percent or greater probability) related to service?

The examiner is asked to provide opinion with respect to all diagnosed acquired psychiatric disorders. 

The examiner's opinion should consider the Veteran's lay statement regarding all of the in-service stressors. 

If PTSD is diagnosed, the examiner should indicate what stressor(s) the diagnosis is based upon.

A complete rationale should be provided for all opinions.  If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3. Complete any other necessary development, to include seeking verification of stressor(s) if PTSD was diagnosed in the VA examination. 

4. After completion of #1, schedule the Veteran for a VA examination to determine the current severity his right knee disability. 

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner.

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The appropriate Disability Benefits Questionnaire (DBQ) should be completed.  The examiner should also address the impact of this disability on the Veteran's ability to maintain employment.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

6. Then, readjudicate the Veteran's claim for service connection for PTSD, entitlement for higher rating for right knee disability, and entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


